Case 1:20-cr-00330-RM Document 44 Filed 02/09/21 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO

Criminal Action No.: 20-cr-00330-RM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

PILGRIM’S PRIDE CORPORATION,

       Defendant.



         UNITED STATES AND PILGRIM’S PRIDE CORPORATION’S JOINT
     MOTION TO WAIVE PRESENTENCE INVESTIGATION REPORT AND MOTION
                       FOR IMMEDIATE SENTENCNIG



       The United States of America and Pilgrim’s Pride Corporation (“Pilgrim’s” or

“Defendant”) respectfully request that this Court, pursuant to Federal Rule of Criminal

Procedure 32(c)(1)(A)(ii), waive the Presentence Investigation Report in this matter and

sentence Defendant at the change of plea hearing on February 23, 2021, should the

Court accept Defendant’s guilty plea.1 Pilgrim’s consents to and waives its right to a

Presentence Investigation Report and will file an appropriate, executed waiver with the

Court before the change of plea hearing.




1
   On October 29, 2020, the U.S. Probation Office filed an Immediate Sentencing Report
in anticipation of the Court proceeding immediately to sentencing of Defendant following
a change of plea hearing scheduled for November 2, 2020, which hearing was
subsequently rescheduled. Dkt. No. 23. The parties are respectfully requesting that the
Court waive a full Presentence Investigation Report.
Case 1:20-cr-00330-RM Document 44 Filed 02/09/21 USDC Colorado Page 2 of 5




       The government and Defendant jointly submit that the Court may proceed to

sentencing without a Presentence Investigation Report. Plea Agreement ¶ 9(e).

Generally, a Court may forgo a Presentence Investigation Report if “the information in

the record enables [the Court] to meaningfully exercise its sentencing authority under 18

U.S.C. § 3553, and the [C]ourt explains its finding on the record.” Fed. R. Crim.

P. 32(c)(1)(A)(ii); see also United States v. Brown, 557 F.3d 297, 299 (6th Cir. 2009)

(upholding sentence where lower court did not rely upon presentence report, relying

upon Fed. R. Crim. P. 32(c)(1)(A)(ii) and U.S.S.G. 6A1.1(a)(2) to conclude that

presentence reports are “not a mandatory part of the sentencing process”); United

States v. Olson, 2017 U.S. Dist. LEXIS 196066, at *3 (E.D. Wis. Nov. 7, 2017) (granting

joint motion to proceed to sentencing without presentence investigation report because

the parties jointly agreed; the government and defense counsel were sophisticated; the

ends of justice would be satisfied based upon the fullness of the record; and the ends of

efficiency would be preserved given the time-consuming and laborious nature of a

presentence investigation process).

       Pursuant to good faith negotiations and conferrals, the parties have agreed to

waive the requirement that a Presentence Investigation Report be completed and

respectfully request that the Court accept that waiver for several reasons. First, unlike

Presentence Investigation Report for individual defendants, much of the context and

background information relevant to a corporation is already identified and accounted for

in the plea agreement, and is therefore already before the Court. For example, the

Information and the Plea Agreement discuss the basis and nature of Defendant’s

offense. See generally Information; Plea Agreement ¶ 4 (the “Statement of Facts”).
Case 1:20-cr-00330-RM Document 44 Filed 02/09/21 USDC Colorado Page 3 of 5




The Plea Agreement discusses the basis for the government’s fine calculation.

See Plea Agreement ¶¶ 6–9. In addition, the parties are filing a Joint Sentencing

Memorandum, which will further discuss the basis for fine calculation, as well as a

Motion for Downward Departure Pursuant to U.S.S.G. § 8C4.1 describing the nature

and extent of Pilgrim’s cooperation with the government.

      Second, the agreement between the parties is the result of meaningful, arms-

length negotiations between sophisticated parties. The parties have carefully

considered and reached a negotiated plea agreement involving a corporate defendant

pursuant to Fed. Rule Crim. P. 11(c)(1)(C), and the parties’ agreed-upon sentence has

been determined in advance, should the Court accept the proposed plea.

      Finally, the parties submit that the interests of justice and efficiency may well be

undermined by a protracted Presentence Investigation Report process that would

further defer final sentencing of Defendant. Defendant, a publicly traded company, may

be prejudiced by this delay and the uncertainty stemming from the pending resolution of

its sentence.

      Thus, the parties respectfully submit that the record is sufficient to permit the

Court to “meaningfully exercise its sentencing authority under 18 U.S.C. § 3553.” Fed.

R. Crim. P. 32(c)(1)(A)(ii). For many of the same reasons applicable to this case, courts

imposing sentences on corporate defendants (including in antitrust cases) often

combine the plea and sentencing hearings into a single proceeding, and dispense with

the need for a Presentence Investigation Report. See, e.g., U.S. v. Yamada

Manufacturing Co Ltd., No. 15-CR-47 (S.D. Oh. 2015) Dkt. No. 12 (waiver of PSR) and

Dkt. No. 13 (minute entry for combined hearing); U.S. v. Aisin Seiki Co., Ltd., No. 14-
Case 1:20-cr-00330-RM Document 44 Filed 02/09/21 USDC Colorado Page 4 of 5




CR-229 (S.D. Ind. 2015), Dkt. No. 14 (Petition to Enter Plea of Guilty) and Dkt. No. 24

(Entry) (referencing the waiver of PSR); United States v. Sanyo Electric Co. Ltd.,

No. 13-cr-472 (N.D. Cal. 2013), Dkt. No. 28; United States v. Bridgestone Corporation,

No. 11-cr-651 (S.D. Tx. 2011), Dkt. No. 19; United States v. Kellogg Brown & Root LLC,

4:09-cr-00071 (S.D. Tex. 2009), Dkt. No. 8; United States v. Siemens

Aktiengesellschaft, et al., 08-CR-367 (D.D.C. 2008), Dkt. No. 19, p.20; United States v.

Baker Hughes, No. 4:07-cr-00129 (S.D. Tex. 2007), Dkt. No. 15.

      If the Court finds that it does not have sufficient information to allow for the

imposition of sentence on the scheduled date of the plea hearing, the parties are

prepared to submit additional information requested by the Court.

                                     CONCLUSION

      For the reasons set forth above, the parties respectfully request that this Court
waive the Presentence Investigation Report and proceed directly to sentencing, should
this Court accept the proposed plea agreement.


DATED:       February 9, 2021          Respectfully submitted,


                                        U.S. DEPARTMENT OF JUSTICE
                                        ANTITRUST DIVISION

                                        BY:       /s/ Justin P. Murphy
                                               Justin P. Murphy
                                               Jonathan A. Clow
                                               Jillian M. Rogowski
                                               Trial Attorneys

                                               450 Fifth Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (312) 754-3077
                                               Jonathan.Clow@usdoj.gov

                                               Attorneys for the United States
Case 1:20-cr-00330-RM Document 44 Filed 02/09/21 USDC Colorado Page 5 of 5




                                KASOWITZ BENSON TORRES LLP

                                BY:     /s/ Daniel J. Fetterman
                                      Marc E. Kasowitz
                                      Kevin J. Arquit
                                      Daniel J. Fetterman
                                      Kenneth R. David

                                      1633 Broadway
                                      New York, New York 10019
                                      Tel: (212) 506-1700
                                      mkasowitz@kasowitz.com
                                      karquit@kasowitz.com
                                      dfetterman@kasowitz.com
                                      kdavid@kasowitz.com

                                      Attorneys for
                                      Pilgrim’s Pride Corporation
